Citation Nr: 0118435	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-00 306	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left 
inguinal hernia.

2. Entitlement to an increased (compensable) rating for a 
right inguinal hernia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel




INTRODUCTION

The veteran served on active air service from February 1952 
to January 1956.  

This matter comes to the Board of Veterans' (Board) Appeals 
from September and October 1999 rating decisions by the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO).  In September 1999, the RO increased the rating from a 
noncompensable to 10 percent for his service-connected 
bilateral inguinal hernia.  In the November 1999 statement of 
the case, the RO clarified that it had bifurcated the 
bilateral inguinal hernia disability, denying an increased 
(compensable) rating for a right inguinal hernia and a rating 
in excess of 10 percent for a left inguinal hernia.  

The record further shows that the veteran initially requested 
a hearing at the Board, but he withdrew his request for a 
hearing in January 2001.


FINDINGS OF FACT

1.  The left inguinal hernia, for which the veteran underwent 
surgical repair in March 1956, is reducible.

2.  The right inguinal hernia, for which he has not had 
surgery, is remediable.


CONCLUSIONS OF LAWS

1.  The criteria for an evaluation in excess of 10 percent 
for a left inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38  C.F.R. § 4.114, Diagnostic Code (Code) 7338 
(2000).

2.  The criteria for a compensable evaluation for a right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.114, Code 7338 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, VCAA became law substantially modifying the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  

VCAA establishes very specific requirements for giving notice 
to claimants of required information and evidence (see VCAA, 
§ 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO's statement 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to an 
increased rating.  The veteran and his representative 
responded to the RO communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) (if the veteran has raised an argument or 
asserted the applicability of a law or Court analysis, it is 
unlikely that the veteran could be prejudiced if the Board 
proceeds to decision on the matter raised).  

VCAA also requires VA to provide a medical examination when 
such is necessary to make a decision on the claim.  VCAA, 
§ 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  This 
obligation was satisfied by VA compensation examination 
performed in July and September 1999, described below.  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand on the issues 
being finally adjudicated would serve no useful purpose.  
Sabonis v. Brown, 6 Vet.App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit to flowing to the veteran are to be 
avoided).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment capacity.  38 
U.S.C.A. § 1155.  Requests for increased disability ratings 
require consideration of the medical evidence of record 
compared to criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

In evaluating the severity of a particular a disability, it 
is essential to consider its history.  38 C.F.R. § 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55 (1994).

An inguinal hernia is rated pursuant to 38 C.F.R. § 4.114, 
Code 7338, which provides a noncompensable evaluation for a 
small reducible hernia or without true hernia protrusion.  A 
noncompensable evaluation is also warranted for a hernia that 
is not operated, but remediable.  A postoperative recurrent 
hernia readily reducible and well supported by truss or belt 
warrants a 10 percent rating.  A 30 percent evaluation is 
warranted for a small postoperative recurrent hernia or 
unoperated irremediable hernia not well supported by truss or 
not readily reducible.  A large postoperative recurrent 
hernia not well supported under ordinary conditions and not 
readily reducible, considered inoperable, warrants a 60 
percent rating.  38 C.F.R. § 4.114, Code 7338.  

Medical records indicate that the veteran underwent a left 
inguinal herniorrhaphy in March 1956, approximately a month 
after his separation from service.  He was also granted 
service connection for a bilateral inguinal hernia in March 
1956.  

A VA medical evaluation of the veteran's bilateral hernia was 
conducted in July 1999.  He complained of pain associated 
with walking and an inability to lift heavy objects as a 
result of his bilateral inguinal hernia.  The VA physician 
found that the veteran had a left reducible, recurrent, 
indirect inguinal hernia.  An ulcer or cuff impulse was noted 
on the right, but no deficit hernia was detected on the right 
side.  The summary diagnosis was recurrent left reducible 
inguinal hernia.

The record a subsequent consultation of the veteran's 
bilateral inguinal hernia that was conducted in September 
1999.  The physician stated that, on examination, the right 
inguinal area showed a reducible, obvious hernia, but the 
left side had a much larger hernia.  He stated that the right 
side would probably require a relatively small mesh plug and 
a lay mesh.  He added that he recommended to the veteran that 
both the right and the left hernia should be repaired; 
however, the veteran declined.  

By October 1999 Substantive Appeal (VA Form 9), the veteran 
took exception that the VA physician in July 1999, as 
described above, only had referred to the left inguinal 
hernia in his claim of increased rating for a bilateral 
inguinal hernia.  However, the medical record shows that the 
VA physician discussed, as stated herein, the right-sided 
clinical findings directly in his examination results.  

The pertinent regulation states that in order to have a 
compensable disability rating for an inguinal hernia the 
veteran must be at least post-operative.  See 38 C.F.R. 
§ 4.114, Code 7338.  The record indicates that the veteran 
has not had surgery on his right inguinal hernia, and that 
his right inguinal hernia is remediable.  Therefore, the 
evidence of record does not warrant a compensable rating for 
his right inguinal hernia for which he has not undergone 
surgery.  

Further, in order to have a disability rating in excess of 10 
percent for his left inguinal hernia, the evidence must 
demonstrate that the veteran's left inguinal hernia is not 
reducible.  38 C.F.R. § 4.114, Code 7338.  As the left 
inguinal hernia has been consistently described as reducible 
in nature, a review of the aforementioned diagnostic criteria 
leads the undersigned to conclude that there is no basis to 
grant a disability evaluation higher than the currently 
assigned 10 percent for his left inguinal hernia.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a left inguinal hernia is denied.  

Entitlement to a compensable rating for a right inguinal 
hernia is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeal

 

